Citation Nr: 1742044	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

6.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In August 2013, a Board hearing was held before the undersigned.  In March 2015, the issues were remanded for further development.

The issues of entitlement to service connection for an acquired psychiatric disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely appeal a March 1994 decision letter denying entitlement to service connection for a left knee disability is final.

2.  The evidence received since March 1994 does not relate to unestablished facts necessary for the claim of entitlement to service connection for a left knee disability, and does not raise a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against finding that a chronic allergy disorder was demonstrated during or is related to the Veteran's active duty service.

4.  The preponderance of the evidence is against finding that hepatitis was incurred in or is related to the Veteran's active duty service.

5.  The preponderance of the evidence is against finding that hemorrhoids were demonstrated during or are related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  A March 1994 decision letter denying entitlement to service connection for a left knee disability is final; as new and material evidence has not been received, the criteria for reopening the claim have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  A chronic allergy disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

3.  Hepatitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

4.  Hemorrhoids were not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's representative has argued that the appellant should be afforded VA examinations for the issues pertaining to the left knee, allergies, hepatitis, and hemorrhoids.  The Board finds that a VA examination is not necessary to adjudicate these issues.  As is discussed below, the claim of entitlement to service connection for a left knee disability is not being reopened, and therefore further development is not appropriate.  38 C.F.R. § 3.159 subsection C(4)(iii).

Regarding the remaining claims, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The evidence indicates that the Veteran was not treated during service for any of these disorders.  While the Veteran has asserted that he did have treatment for hemorrhoids and allergies while in service, this is not corroborated by the service treatment records, which are of record.  There is no medical evidence indicating treatment for these conditions until many years after service.  The Veteran has stated that he was not diagnosed with hepatitis until 2008, which is 25 years after separation from service, and he has not identified any actual risk factors in service which could have resulted in a hepatitis infection.  The Board therefore finds that in the absence of any further evidence establishing that an event, injury, or disease occurred in service or that the persistent or recurrent symptoms of a disability could be associated with the Veteran's service, no further action is necessary to meet the requirements of the Veterans Claims Assistance Act of 2000.  


Left Knee Disability

At an August 2013 Board hearing, the Veteran stated that he had first had surgery on his knee in approximately 1975 or 1976, prior to enlisting in the Army.  He stated that he started having problems with his knee in service, especially when running and wearing boots.  He stated that he had no problems with his knee in the years prior to entering service, and no scars until his recent VA surgery.  He testified that he had surgery at the Oakland VA hospital in 1983, after leaving service.  The Veteran stated that he was constantly in pain and had frequent swelling in his knee.

A disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.1(k), 3.303 (2016).  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Entitlement to service connection for a left knee disorder was denied in an October 1984 rating decision, on the basis that a left knee disorder preexisted military service and service aggravation was not found.  The Veteran received adequate notice of the denial and his appeal rights, but did not appeal the October 1984 rating decision, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 1993, the Veteran submitted copies of service treatment records pertaining to the left knee, and he was informed in a March 1994 letter that the period to appeal the 1984 rating decision had passed, new evidence was needed to reopen the claim, and the medical records submitted had already been considered in the 1984 rating decision.  The March 1994 decision letter was also accompanied by a VA Form 4107, regarding appeal rights.  The Veteran also did not appeal this decision, and it is final.  Id.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F. 3d 1356  (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran submitted a new claim of entitlement to service connection for a left knee disorder in March 2011.  The claim was denied in a February 2012 rating decision on the basis that no new and material evidence had been submitted.

Evidence available at the time of the March 1994 decision included private treatment records which showed that in 1975, the Veteran dislocated his left patella while playing basketball, which led to recurrent effusion and pain.  In August 1976, he underwent a surgical procedure to remove a defect of the lateral femoral condyle.  

The evidence also included service treatment records.  In November 1980, the Veteran reported knee in his ankle and knee and was diagnosed with strain.  In March and June 1983, the Veteran was treated for left knee pain.  In July 1983, the Veteran reported that his left knee was "giving out."  His 1976 surgery was discussed, and he was found to have a well-healed medial patellar scar, a normal range of motion, and the patella could almost be dislocated.  He was diagnosed with an unstable patella.

At a January 1984 VA examination, the Veteran reported that his left knee gave out on him in 1983.  The examiner discussed the Veteran's 1976 knee injury and diagnosed the Veteran with instability of the left knee, status post arthrotomy.

The evidence in existence at the time of the March 1994 decision therefore showed that the Veteran had a current disability of the left knee, but that a left knee disability preexisted his military service.  Since March 1994 the additional evidence received by VA consists primarily of VA treatment records showing continued complaints of knee pain and a diagnosis of osteoarthritis, as well as private treatment records showing that the claimant has had injections to treat knee pain and X-rays which show tricompartmental osteoarthritis.  This evidence confirms that the Veteran continues to have a current left knee disability, but because a current disability had already been established at the time of the prior denials, the evidence is duplicative and does not constitute new and material evidence.

A July 1995 psychological assessment notes that the Veteran had medical problems consistent with a torn cartilage and bone problems in his leg after a car accident.  He was given Motrin for left knee pain.  Although this relates to the left knee, it references only a car accident, which is unrelated to the Veteran's claim of aggravating his left knee disorder due to an in service strain, and it is not found to be material to the issue on appeal.

The Veteran's representative has argued that in June 2011, VA received the claimant's entrance and exit examinations, which had not been previously available, and that this should constitute new and material evidence.  It is unclear whether the Veteran's entrance and exit examinations were of record at the time of the 1994 decision.  The October 1984 rating decision specifically referenced the Veteran's service treatment records, and discussed his history of having a left knee injury playing basketball in 1976 which resulted in surgery.  Even if these examination reports were not of record at the time of the prior rating decisions, they do not provide any new evidence which would raise a reasonable possibility of establishing the claim.  The Veteran's October 1980 entrance examination showed he had a left knee surgical scar.  On the report of medical history, the Veteran noted knee operations in 1976.  The examiner wrote that this was for a torn cartilage, which had an uneventful recovery.  The October 1983 separation examination also noted a left knee scar, and normal lower extremities.  On the October 1983 Report of Medical History, the Veteran checked "no" for bone or joint deformity, but checked "yes" for trick or locked knee.

These examinations therefore only further confirm the evidence that was already of record.  They clearly show that the Veteran had a preexisting knee injury prior to service, which left a scar, and they do not indicate any further injury in service or worsening beyond what was already of record.  No other evidence has been received which indicates that the Veteran's left knee disability was worsened beyond the natural progress of the condition while in service or that he incurred a separate knee injury in service which resulted in a chronic knee disorder which can be related to his current left knee disability.

In sum, the evidence that has been received since the last final decision on the matter is duplicative of other evidence already of record or does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability.  The evidence received since March 1994 is either cumulative, irrelevant, or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, new and material evidence has not been submitted and the requirements have not been met to reopen the claim.

The Veteran is advised that if he were to present medical opinion evidence with a well-reasoned supportive rationale, showing that he incurred a superimposed left knee disorder while on active duty, and/or medical opinion evidence showing that his preexisting left knee disorder was aggravated during his active duty service that VA would reopen this case, and reconsider the merits of his claim.

Allergies

The Veteran contends that he has a chronic allergy disorder which had its onset during his active duty service.  At an August 2013 Board hearing, the Veteran stated that when he entered the service in November 1980, he had no problems with allergies, and that he first started having allergy problems in 1981.  He stated that he was given allergy pills, and that his allergies were active when he was in the field and in weeds.  He stated that his allergies have continued, on a yearly basis, ever since.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Veteran has a current diagnosis of an allergy disorder.  The Veteran's VA treatment records show a current diagnosis of allergic rhinitis, for which he has been prescribed oral medication and nasal spray.

The evidence preponderates against finding, however, that a chronic allergy disorder was incurred during the Veteran's service or is related to any disease or injury in service.  The Veteran has asserted that his allergies began in service and that he received treatment for them at that time, but this is not corroborated by the service treatment records.  There is no evidence that the Veteran was ever treated for allergies in service.  The Veteran's October 1983 separation examination provides no indication of allergies.  His nose, mouth, throat, and sinuses were evaluated as normal.  On the Report of Medical History, the Veteran checked "no" for ear, nose, or throat trouble, frequent colds, sinusitis, or hay fever.  The Board therefore finds that the Veteran, while competent to report on receiving medical treatment, has not provided credible statements regarding treatment for allergies in service, as these statements are directly contradicted by the service treatment records.

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings and the Veteran's specific in-service denials of relevant symptoms at the time of his separation from service.

The preponderance of the competent and probative medical evidence therefore is against finding that any allergy disorder was incurred in service or that the Veteran's current diagnosis of allergic rhinitis is related to any event or injury in service.  As the preponderance of the probative and competent evidence weighs against the claim the claim must be denied.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis

The Veteran also claims that he has hepatitis which was incurred during service.  At the August 2013 Board hearing, he stated that he was diagnosed with hepatitis in 2008.  He also stated that he received 18 injections with needles when he entered service, and that this could be the source of his hepatitis.  He denied having any injections with an air gun.

The Veteran's VA treatment records note a history of chronic viral hepatitis.  There is no clinical evidence showing that this disorder had its onset during service or is related to any event or injury during service, and the claim must be denied.

The Veteran has not alleged any risk factors during service that might have exposed him to hepatitis.  VA has acknowledged certain activities to be risk factors for hepatitis.  Generally, risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (November 30, 1998).  Hepatitis B is "heartier and more readily transmitted than hepatitis C," and at least one case has been reported of hepatitis being transmitted by air gun injection.  Id.

The Veteran has not alleged any of these risk factors.  At the August 2013 Board hearing, he specifically denied any air gun injections, reporting only that he believes he might have gotten hepatitis from a regular vaccination shot.  There is no medical evidence to support this assertion that a regular vaccination shot could be a risk factor.  Unlike air gun injections, in which a single injection instrument was used for multiple service members, regular vaccinations are given with sterile needles for each individual recipient.  The Veteran's service treatment records confirm that he received multiple vaccinations during service, but there is no reason to believe that these vaccinations were not properly administered using sterile needles.  See Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.").  The Board finds no evidence indicating that the medical professional administering these vaccinations did not do so properly, nor has the Veteran actually alleged that he saw any improper action occur.  It is therefore presumed that the vaccinations were done with sterile needles, and these vaccinations are not a risk factor for infection with hepatitis.

There is no other evidence indicating that hepatitis could have been incurred in service.  On the October 1983 Report of Medical History, the Veteran denied any hepatitis, and the service treatment records do not show any diagnosis of hepatitis during service, nor does the Veteran allege that he was diagnosed with hepatitis at this time.  The only risk factor indicated in the Veteran's VA treatment records is a history of cocaine abuse, which is first noted in July 1995, 12 years after he separated from service.  There is no indication that the Veteran used cocaine while in service, nor has he alleged that he did.

The only evidence linking the Veteran's hepatitis to his service are his own lay statements.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Lay testimony on the etiology of current diagnoses of infectious diseases is not competent in the present case, because the Veteran is not competent to state that his hepatitis infection resulted from in-service disease, injuries, or other incidents of service.  Further, as a lay person he is not competent to offer an opinion regarding a causal nexus between any incident of service and hepatitis.  An opinion of etiology would require knowledge of the complexities of infectious diseases, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  His lay assertions regarding a possible nexus therefore hold no probative value towards the claim.

There is no other evidence indicating that a relationship exists between the Veteran's hepatitis and his military service, and this absence of evidence is fatal to the claim.  The preponderance of the probative and competent evidence weighs against the claim of entitlement to service connection for hepatitis, and the claim is denied.  The Board has again considered the doctrine of reasonable doubt; but the preponderance of the evidence is against the claim, and it is not applicable.  See Gilbert, 1 Vet. App. 49.

Hemorrhoids

The Veteran contends that he has hemorrhoids which first began during his military service.  The Veteran testified in August 2013 that he was first treated for hemorrhoids in 1982 in Germany.  He stated that he went to sick call and was given cream.  He said that he received treatment for hemorrhoids at a VA Medical Center in 1983 after service, and that they have caused continuing problems since. 

The Veteran clearly has a current diagnosis of hemorrhoids.  The Veteran's VA treatment records note a history of hemorrhoids.  The Veteran underwent a hemorrhoidectomy in March 2013, and afterward he continued to use hemorrhoid cream for treatment.

Significantly, the evidence preponderates against finding that his current hemorrhoid disorder was incurred in service or is related to any event or injury in service.  While the Veteran has asserted that he received treatment for hemorrhoids in service, the Board again finds that his lay statements are outweighed by the contemporaneously prepared service treatment records which do not show treatment for hemorrhoids.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  The October 1983 separation examination found the claimant's anus and rectum to be normal.  On his October 1983 Report of Medical History the Veteran specifically denied piles and any rectal disease.  The Board therefore finds that the lay assertions of the Veteran that he was treated for hemorrhoids in service are not credible, and the more probative evidence indicates that no such disorder was found at that time.  The Board again notes that this case is distinguishable from Buchanan, 451 F.3d 1331, as the Board is not relying on the mere absence of complaints during service, but also the Veteran's specific denial of any relevant symptoms at the time of his separation from service.  

There is no other evidence indicating that the Veteran was treated for hemorrhoids during or soon after service, and the earliest available records showing a history of hemorrhoid treatment are from 2011, which is many years after his separation from service.  While the Veteran reported receiving medical treatment for hemorrhoids from the VA Pittsburgh Healthcare System in Oakland since 1983, unfortunately such records were not found.  All records from 1983 to 1995 were requested, but only records from 1995 were found, and these treatment records did not include any treatment related to hemorrhoids.  A July 1995 psychological assessment is listed as an "initial evaluation," and there is no mention of the Veteran having been seen at that facility at any earlier date.  The VA Pittsburgh Healthcare System provided documentation that after an extensive search, they had no records earlier than these, and the Veteran was informed of this in a March 2016 correspondence.  The Board finds that adequate efforts were made to find these records, and there is no other medical evidence of record indicating that the Veteran had a chronic hemorrhoid problem during or in the years following service.

In the absence of any probative medical evidence indicating that hemorrhoids had their onset during the claimant's active duty service or are related to any event or injury in service, the Board is unable to grant the claim.  The preponderance of the probative and competent evidence weighs against the claim of entitlement to service connection for hemorrhoids, and the claim must be denied.  In reaching this determination, the Board has again considered the doctrine of reasonable doubt; but the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a left knee disability is not reopened.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

In March 2015, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder and for a sleep disorder to obtain treatment records and to afford the Veteran with a VA psychiatric examination.  The examiner was asked to address, for each psychiatric disorder diagnosed at any time since March 2011, whether it was at least as likely as not related to the Veteran's service.  If the etiology of any diagnosed psychiatric disorder was attributed to multiple factors the examiner was directed to specify which symptoms were related to which factors.  The examiner was also directed to consider and discuss the Veteran's lay statements regarding having sleep disturbances during service, including having severe nightmares, which he believes are related to the onset of bipolar disorder.  

The Veteran had testified in August 2013 that he had no problems sleeping prior to service, but that he first started having difficulty falling asleep in 1982.  He reported having nightmares as well as something he believed was a seizure on one occasion.  The claimant stated that he was never treated in service for a sleep disorder, but that he has more recently been told that his sleep disorder could be related to bipolar disorder.  

A VA psychiatric examination was held in November 2015.  The examiner diagnosed the Veteran with depressive disorder and history of alcohol/cocaine use.  The examiner discussed the Veteran's medical history, but wrote that she was "unable to confirm these diagnoses due to the Veteran's history of alcohol and cocaine use."  She then wrote that the Veteran did not have a chronic mental disorder diagnosis "persisting since or due to military service," and provided as explanation only that the Veteran's earliest psychiatric treatment was in 1995, and there was no mental disorder diagnosis in the service treatment records.

The Board is obligated by law to ensure that the AOJ complies with Board remand directives, and errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The November 2015 VA examiner failed to discuss the Veteran's reports of having sleep disturbance in service or to provide an opinion regarding his sleep disorder.  The Board also finds the examiner's statement that she was unable to confirm the Veteran's prior psychiatric diagnoses due to his history of substance abuse to be unclear, and she provided no explanation why this was the case.  The Board therefore remands these issues in order to afford the Veteran a new VA examination and to obtain a new, adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records since November 2015.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA psychiatric examination with a different psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder.  The examiner must be provided access to all records in VBMS, and must specify in the report that the claims file they have been reviewed.  All indicated evaluations, studies, and tests should be conducted.

a) The examiner must address, for each and every psychiatric disorder diagnosed at any time since March 2011, whether it is at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is etiologically related to the Veteran's active duty service in any way.  In rendering this opinion, if the etiology of the diagnosed disorder is attributed to multiple factors/events (including, if applicable, alcohol or cocaine abuse), the examiner must specify which symptoms/diagnoses are related to which factors/events.

b) The examiner must then consider and discuss the Veteran's lay statements regarding having sleep disturbances during service, including having severe nightmares, which he believes are related to the onset of bipolar disorder.  If an acquired psychiatric disorder is found to be related to service, the examiner must specifically opine whether it is at least as likely as not that a sleep disorder is caused or aggravated by that psychiatric disorder.

A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons why an opinion cannot be provided must be explained.  That is, the examiner must specifically explain why she/he cannot address the relationship between the appellant's psychiatric disorder and his military service.

3. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, readjudicate the issues.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


